In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 18-0103V


    M.A.,                                                  Chief Special Master Corcoran

                        Petitioner,                        Filed: August 21, 2020

    v.                                                     Order; Motion for Redaction; Special
                                                           Processing Unit (SPU); Influenza
    SECRETARY OF HEALTH AND                                (Flu) Vaccine; Shoulder Injury
    HUMAN SERVICES,                                        Related to Vaccine Administration
                                                           (SIRVA)
                       Respondent.


Jane Ann Morrow, Otorowski, Johnston, et. al, Bainbridge Island, WA, for petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.


                          ORDER GRANTING MOTION TO REDACT1

       On January 22, 2018, M.A. filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleged that he suffered shoulder injuries caused in fact by the influenza
vaccine he received on October 4, 2016. Petition at 1, ¶ 2.

       I recently issued a Decision Awarding Damages. ECF No. 60. Petitioner has now
requested, pursuant to Vaccine Rule 18(b), that I redact his name to his initials and
remove any identifying information in this Decision. Motion for Redaction (“Motion”), filed
Aug. 10, 2020, ECF No. 63. For the reasons stated below, I hereby grant Petitioner’s
motion in part, and order that his name be redacted to initials in the Decision issued on
July 28, 2020 and attached Proffer.


1
 Because this unpublished Order contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act of
2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). In light of the undersigned’s conclusion below, I intend to post this Order with a redacted
caption. To the extent Petitioner would seek further redaction, in accordance with Vaccine Rule 18(b),
Petitioner has 14 days to identify and move to redact medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
                      I.     Procedural Background

         Petitioner filed the present motion on August 10, 2020, requesting that I substitute
his initials for his full name and redact any identifying information. Motion at ¶ 2. Petitioner
also requests that I amend the caption to reflect his initials only. Id. at ¶ 3. Petitioner
argues this relief is needed to protect his financial security and current and future
employment. Petitioner indicates he is currently employed by a large medical provider
who requires that he be vaccinated as a condition of his employment and is familiar with
the Vaccine Program. Petitioner is concerned his employment will be affected if his
employer becomes aware of the extent of his injury. Id. at 4 (Petitioner’s declaration).

      On August 12, 2020, Respondent filed his response, taking no position as to
whether redaction is appropriate or not, and deferring resolution of the matter to my
judgment. ECF No. 66.

       Petitioner did not file a reply. The matter is now ripe for resolution.

                      II.    Analysis

        I have previously discussed in other decisions the Vaccine Act’s treatment of
requests to redact Program decisions and rulings. See generally K.L. v. Sec’y of Health
& Human Servs., No. 12-0312V, 2015 WL 11387761, at *2-4 (Fed. Cl. Spec. Mstr. Feb.
27, 2015), mot. for review den’d,123 Fed. Cl. 497 (2015) (denying a request to redact
petitioner’s name and description of illnesses). Generally, information provided in vaccine
proceedings may not be disclosed without the written consent of the party providing the
information. Section 12(d)(4)(A); Vaccine Rule 18(a). The Act requires disclosure of the
decisions of the special masters or the court but provides for redaction of certain
categories of information – “medical files and similar files” – but only if the disclosure of
such information “would constitute a “clearly unwarranted invasion of privacy.” Section
12(d)(4)(B); accord. Vaccine Rule 18(b).

        The Vaccine Rules allows the initials of a minor to be used in the petition’s caption
when filed. Vaccine Rule 16(b). Although adult petitioners’ names are not afforded this
automatic protection, they may be redacted if the movant establishes proper grounds for
so doing. See generally W.C. v. Sec’y of Health & Human Servs., 100 Fed. Cl. 440, 460-
61 (Fed. Cl. 2011) aff’d, 704 F.3d 1352 (Fed. Cir. 2013) (analogizing Vaccine Act’s privacy
concerns to treatment of similar issues under the Freedom of Information Act, claimant’s
name was properly subject to redaction from decision); but see Langland v. Sec’y of
Health & Human Servs., No. 07-0036V, 2011 WL 802695, at *7-8 (Fed. Cl. Spec. Mstr.
Feb. 3, 2011), mot. for rev. denied on non-relevant grounds, 109 Fed. Cl. 421 (2013)
(petitioners not entitled to redaction of names from decision where they failed to establish
compelling grounds for so doing). There is a notable public interest in knowing the
                                               2
vaccination and medical information related to a petitioner’s injury but no public interest
in knowing a petitioner’s name. A.K. v. Sec’y of Health & Human Servs., No. 09-0605V,
2013 WL 322918, at *2 (Fed. Cl. Spec. Mstr. Jan. 17, 2013).

        W.C. and Langland stand as two somewhat-opposed interpretations of how strict
the standard for obtaining redaction should be. Langland adopts a more stringent
approach, while W.C. emphasizes a balancing test that weighs a petitioner’s privacy
interests against “the public purpose of the Vaccine Act.” W.C.,100 Fed. Cl. at 460-61;
K.L., 2015 WL 11387761, at *2-3. In either case, however, a petitioner needs to make
some showing to justify the relief of redaction; redaction is not available simply at a
petitioner’s beck and call. W.C., 100 Fed. Cl. at 460 (balancing of interests favors
redaction “where an objection [to disclosure] is made on reasonable grounds”) (emphasis
added). I have permitted redaction in cases where such a specialized showing was made
without reconciling these two competing standards or choosing one over the other. See,
e.g., K.L. v. Sec’y of Health & Human Servs., No. 12-0312V, 2015 WL 11882259 (Fed.
Cl. Spec. Mstr. Oct. 30, 2015) (granting petitioner’s second request to redact only her
name to initials which was accompanied by additional information regarding the potential
harm she may suffer regarding her employment).

        Here, I find that it is appropriate to grant Petitioner’s request to redact his name to
reflect his initials only but will permit no further redaction of the Decision. The disclosure
of the additional information contained in the Decision and attached Proffer is necessary
to inform the public of the type of injuries related to the vaccination Petitioner received
and compensation which has been awarded. Such information would not be appropriate
for redaction under the Vaccine Act given the public’s interest in disclosure of possible
vaccine-related injuries. See W.C., 100 Fed. Cl. at 461. Furthermore, I find that none of
this information, either singularly or in the aggregate, is sufficient to identify the Petitioner
in this case, and Petitioner has not otherwise shown why a more extensive redaction
(which would effectively render the Decision unintelligible) is justified. The more limited
redaction is sufficient to protect Petitioner’s legitimate concerns.

                      III.   CONCLUSION

       For the reasons set forth above, I hereby determine that Petitioner has established
grounds for redaction of his name in the Decision Awarding Damages and attached
Proffer, and I therefore GRANT the motion to that extent. The Clerk of this Court is hereby
instructed to change the caption of this case to the caption above.

       IT IS SO ORDERED.
                                            s/Brian H. Corcoran
                                            Brian H. Corcoran
                                            Chief Special Master
                                               3